220 F.2d 754
Eldon L. NEAL, Appellant,v.UNITED STATES of America.
No. 15264.
United States Court of Appeals Eighth Circuit.
February 8, 1955.

Appeal from the United States District Court for the Southern District of Iowa.
Philip H. Cless, Des Moines, Iowa, for appellant.
Roy L. Stephenson, U. S. Atty., and John C. Stevens, Asst. U. S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, without prejudice to the right of the appellant to raise and preserve for review the defense of double jeopardy in the trial proceedings to be conducted in the District Court, on motion of appellee.